PER CURIAM.
Appellant filed a rule 3.850 motion for post-conviction relief alleging, inter alia, ineffective assistance of counsel in that his counsel failed to inform him of the consequences of his nolo contendere plea. The court summarily denied the motion, reciting that it had “reviewed the transcript of the plea colloquy” and that such transcript was “attached and made a part of this Order.” The transcript has not been included in either the record on appeal or the lower court record. The trial court’s order is reversed, and the case is remanded for the court to either attach portions of the record conclusively showing appellant to be entitled to no relief or to hold an evidentia-ry hearing.
REVERSED and REMANDED.
THOMPSON, ZEHMER and BAR-FIELD, JJ., concur.